UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): March 27, 2013 (March 21, 2013) OSL HOLDINGS, INC. (Exact name of registrant as specified in Charter) Nevada 001-32658 98-0441032 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 60 Dutch Hill Road, Suite 15 Orangeburg, NY 10962 (Address of Principal Executive Offices) 845-363-6776 (Registrants telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) 1.01 Entry into a Material Definitive Agreement On March 21 2013, OSL Holdings, Inc. (the Company) entered into that certain Assignment, Termination and Release Agreement (the Agreement) by and among the Company; Asher Enterprises, Inc. (Asher); Samuel Kotch (S. Kotch) and Benjamin Kotch (B. Kotch) (S. Kotch and B. Kotch each an Assignee and collectively the Assignees), each the son of Eric Kotch, the Chief Financial Officer, Secretary, Treasurer and a director of the Company, pursuant to which i) Asher assigned its rights to those certain 8% convertible promissory notes (the Notes) issued pursuant to those certain corresponding securities purchase agreements (the SPAs); ii) the Company and Asher agreed to terminate their obligations to one another under the Notes and the SPAs; and iii) the Company and Asher provided one another with complete releases of all claims, in consideration of a payment by the Assignees of $125,500 to Asher. The Company and the Assignees also entered into that certain Consent to Assignment, whereby the Company consented to the waiver of the requirement under the SPAs that any assignee of the Notes be an accredited investor. The foregoing description is qualified in its entirety by reference to the full text of the Assignment, Termination and Release Agreement attached to this Current Report on Form 8-K as Exhibit 10.1 and incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description 10.1 Assignment, Termination and Release Agreement, dated March 21, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OSL HOLDINGS, INC. Date: March 27, 2013 By: /s/Eric Kotch Eric Kotch Chief Financial Officer
